Citation Nr: 0607540	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  96-31 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disability.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for gout.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  What evaluation is warranted from October 6, 1995, for 
left knee limitation of motion due to a meniscal injury?

6.  What evaluation is warranted from June 10, 2002, for left 
knee instability due to a meniscal injury?

7.  Entitlement to a compensable rating for left leg shell 
fragment wound scars.

8.  Entitlement to an increased rating for right knee 
limitation of motion, due to shell fragment wounds, currently 
evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for right knee 
instability, due to shell fragment wounds, currently 
evaluated as 10 percent disabling.

(The issues of entitlement to waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$345.00, plus accrued interest thereon; and entitlement to 
individual unemployability from November 19, 1997. will be 
the subject of two separate decisions.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to May 
1978.  He also performed an additional 8 years, 10 months, 
and 23 days of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996, June 2002, and June 2004 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

The July 1996 rating decision denied entitlement to service 
connection for a back disability, denied a compensable rating 
for bilateral hearing loss, denied increased ratings for 
residuals of right knee and left leg shell fragment wounds, 
and denied a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  The July 1996 rating 
decision granted service connection for residuals of a left 
knee meniscal injury, and assigned a 10 percent rating 
effective from October 6, 1995.  

The June 2002 rating decision denied entitlement to service 
connection for a right eye disability.  However, entitlement 
to service connection for a right eye disability was 
previously denied in a May 1979 rating decision.  As the May 
1979 decision is final, 38 U.S.C.A. § 7105 (West 2002), 
regardless of any RO action, the current claim to reopen may 
be considered on the merits only if new and material evidence 
has been submitted since that decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

The June 2004 rating decision denied entitlement to service 
connection for gout and carpal tunnel syndrome.

As to entitlement to an evaluation in excess of 10 percent 
for a left knee meniscal injury from October 6, 1995, an 
April 2005 rating decision confirmed and continued that 10 
percent disability rating for the left knee meniscal injury 
with degenerative joint disease under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260.  The April 2005 rating decision, 
however, granted a separate 10 percent disability rating for 
left knee instability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, effective from June 10, 2002, and assigned a 20 
percent rating for that disorder effective from February 24, 
2005.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch the rating for 
residuals of a left knee meniscal injury was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, and because the RO 
has established staged ratings, the Fenderson doctrine 
applies.  Hence, the Board has characterized this rating 
question as shown on the title page.

With respect to entitlement to a compensable rating for 
residuals of right knee and left leg shell fragment wounds, 
an October 1999 rating decision granted the right knee shell 
fragment wound residuals a separate 10 percent disability 
rating for limitation of motion of the knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, effective from October 6, 
1995.  The October 1995 rating decision confirmed and 
continued a noncompensable rating for left leg shell fragment 
wound scars under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Thereafter, the April 2005 rating decision granted a separate 
10 percent disability rating for right knee instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from 
June 10, 2003.  The April 2005 rating decision confirmed and 
continued the 10 percent disability rating for limitation of 
motion of the right knee under Diagnostic Code 5260, and 
confirmed and continued the noncompensable rating for left 
leg shell fragment wound scars under Diagnostic Code 7805.  

Regarding entitlement to service connection for a back 
disability and entitlement to a rating in excess of 30 
percent for PTSD, these claims are no longer in appellate 
status because a June 2002 rating decision granted a 100 
percent rating for the PTSD, and a December 2003 rating 
decision granted service connection for residuals of a 
herniated lumbar disc.  38 U.S.C.A. § 7104.

Similarly, while the veteran filed a notice of disagreement 
with the February 1998 rating decision that granted service 
connection for a left forearm burn scar and rated it as 
noncompensable, in June 1998 he withdrew this appeal.  
Therefore, these issues are not in appellate status.  
38 C.F.R. § 20.204(b) (2005).  

The Board notes that the veteran testified at four hearings 
during the pendency of his appeal - January 2003, May 2003, 
June 2005, and September 2005.  The undersigned conducted his 
June and September 2005 hearings.  Therefore, as to the 
issues addressed at those hearings, as well as all the other 
issues on appeal save for the issue of entitlement to 
individual unemployability from November 19, 1997, which was 
addressed only at the January 2003 hearing, the undersigned 
will issue appropriate decisions.  As to this other issue, it 
will be the subject of a separate decision by the Board.  

The issues of entitlement to waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$345.00, plus accrued interest thereon; and entitlement to 
individual unemployability from November 19, 1997. will be 
the subject of two separate decisions.  

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 

Finally, in April 2005 the appellant raised new claims of 
entitlement to earlier effective dates for the ratings 
assigned the bilateral knee disorders.  These matters, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.   


FINDINGS OF FACT

1.  Evidence received since a May 1979 rating decision 
denying service connection for a right eye disorder is new 
and when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the claim.

2.  The preponderance of the competent evidence is against 
finding that carpal tunnel syndrome is related to the 
veteran's military service.

3.  Audiometric test results obtained during examination by 
VA audiologists correspond to a numeric designation of no 
greater than level I for each ear.  

4.  Between June 10, 2002 and February 23, 2005, the 
preponderance of the evidence is against showing that left 
knee instability due to a meniscus tear was productive of 
more than slight lateral instability or recurrent 
subluxation.

5.  Since February 24, 2005, the preponderance of the 
evidence is against showing that left knee instability due to 
a meniscus tear is productive of more than moderate lateral 
instability or recurrent subluxation.

6.  The preponderance of the evidence is against showing that 
right knee instability, due to shell fragment wounds, is 
productive of more than slight lateral instability or 
recurrent subluxation. 


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a right eye disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Carpal tunnel syndrome was neither incurred nor 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).

3.  The veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic 
Code 6100 (2005).

4.  Between June 10, 2002 and February 23, 2005, left knee 
instability due to a meniscal injury did not meet the 
criteria for a rating in excess of 10 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2005).

5.  Since February 24, 2005, left knee instability due to a 
meniscal injury has not met the criteria for a rating in 
excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257.

6.  The veteran does not meet the criteria for a rating in 
excess of 10 percent for right knee instability due to shell 
fragment wounds.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the August 
1996, October 2004, and June 2005 statements of the cases; 
February 1997, October 1999, August 2002, December 2003, and 
April 2005 supplemental statements of the case; and February 
2001, February 2004, May 2005, and June 2005 VA 
correspondence, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining and associating with the record the 
claimant's service medical records and all identified VA 
treatment records.  As to his private treatment records, the 
evidence shows the veteran filed and/or VA requested all 
records for which the claimant provided authorizations.  The 
record also shows that multiple VA examinations have been 
conducted to ascertain the severity of his hearing loss and 
left and right knee instability.

As to the record not including a VA opinion addressing the 
etiology of the carpal tunnel syndrome, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reviewed the relevant duty to assist regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced 
38 U.S.C.A. § 5103A(a)(2) which provides that VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Federal Circuit found that, if 
the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that his carpal 
tunnel syndrome is related to his military service.  As will 
be more fully explained below, his service medical records 
are silent for any complaints or clinical findings pertaining 
to carpal tunnel syndrome, and there is no evidence of carpal 
tunnel syndrome for approximately 25 years following his 
separation from service.  For these reasons, the Board finds 
that a medical opinion is not necessary to decide the claim, 
in that any such opinion could not establish the existence of 
the claimed in-service injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's lay 
recitation of medical history).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, VA 
issued the first VCAA letters after the adverse rating 
decisions.  The Court held in Pelegrini, however, that a 
failure of an agency of original jurisdiction (AOJ) (in this 
case, the RO) to give a claimant the notice required under 
the VCAA prior to an initial unfavorable adjudication of the 
claim does not require the remedy of voiding the AOJ action.  
Indeed, in this case, any failure to provide a timely notice 
is cured provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As such, the 
lack of full notice prior to the initial decisions has been 
corrected, and any error as to when notice was provided was 
harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA failed to fulfill any duty to notify 
and assist the veteran, including because VCAA notice may not 
have been provided in the proper chronological order, the 
Board finds that error to be harmless.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In this case, however, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  While perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985). 

The Claim to Reopen

As to whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disability, the veteran contends that his service 
connected left eye disability caused or aggravates his right 
eye disability.  It is requested that the veteran be afforded 
the benefit of the doubt. 

In the May 1979 rating decision, entitlement to service 
connection for a right eye disability was denied because the 
record showed that he was not seen for a right eye disorder 
prior to a June 1978 welding injury, and there was no showing 
that any right eye disability was incurred in military 
service.  In June 1979, the veteran was provided notice of 
this denial at his last address of record, and advised of his 
right to appeal.  An appeal was not forthcoming.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the May 
1979 decision in light of the totality of the record.  
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the May 
1979 rating decision, and finds that the evidence includes, 
for the first time, medical opinion evidence indicating that 
the veteran's current service connected left eye disorder 
caused right eye strain.  See VA treatment record dated in 
September 2005. 

This statement, the credibility of which must be presumed, 
Kutscherousky, provides for the first time medical evidence 
that a current right eye problem is related to a service 
connected disability.  Thus, the Board finds that the 
additional medical evidence is both new and material as 
defined by regulation.  38 C.F.R. § 3.156(a).  The claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Service Connection Claim

The veteran and his representative maintain that carpal 
tunnel syndrome was caused by the claimant's military 
service, including due to inservice shell fragment wounds.  
It is requested that the veteran be afforded the benefit of 
the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, thee Board notes that 
inservice records, including the June 1977 separation 
examination and a September 1977 physical evaluation board, 
are negative for complaints, diagnoses, or treatment related 
to neurological problems of the arms or hands.  Post service 
records show the veteran first being diagnosed with bilateral 
carpal tunnel syndrome of the hands in March 2003.  See VA 
treatment records dated in March and October 2003.  
Significantly, the record does not include medical opinion 
evidence relating the carpal tunnel syndrome, first diagnosed 
almost 25 years after the veteran's separation from military 
service, to that service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  Moreover, given the 25 year time period between the 
veteran's June 1979 separation from active duty and first 
being found to have carpal tunnel syndrome in March 2003 the 
Board finds no continuity of symptomatology.  38 C.F.R. 
§ 3.303.  

Accordingly, after considering all of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the claim.  Given this evidentiary picture, service 
connection for carpal tunnel syndrome is denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claim is denied. 

The Rating Claims

As to entitlement to higher evaluations for bilateral hearing 
loss, and for left and right knee instability, the veteran 
contends that his disabilities have become worse over time 
and warrant higher evaluations.  It is again requested that 
the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  

Regarding entitlement to an increased rating for bilateral 
hearing loss, and for right knee instability due to shell 
fragment wounds, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As to entitlement to higher evaluations for left knee 
instability due to a meniscal injury rated as 10 percent 
disabling from June 10, 2002 to February 23, 2005, and 20 
percent disability since February 24, 2005, in cases where 
the original rating assigned is appealed, consideration must 
be given to whether the veteran deserves a higher rating at 
any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Bilateral Hearing Loss

Regarding entitlement to a compensable rating for bilateral 
hearing loss, this disability is rated under the provisions 
of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Initially, the Board notes that during the course of the 
veteran's appeal, the criteria for rating hearing impairment 
and other diseases of the ear were revised.  The new criteria 
have been in effect since June 10, 1999.  64 Fed. Reg. 
25,202-25,210 (May 11, 1999).  An April 2005 supplemental 
statement of the case notified the veteran of the new rating 
criteria.  Accordingly, adjudication of his claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for rating the hearing loss prior to June 9, 1999, 
and only the new rating criteria for rating the hearing loss 
from June 10, 1999.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Under the old and new laws and regulations, the rating 
assigned for hearing loss is determined by a mechanical 
application of the rating schedule, which is grounded on 
numeric designations assigned to audiometric examination 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of hearing impairment range from 0 to 100 percent 
based on organic impairment of hearing acuity.  Auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
pure tone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (Hz).  To evaluate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85 et. seq.  Tables VI and VII, as set forth 
following 38 C.F.R. § 4.85, are used to calculate the rating 
to be assigned.  38 C.F.R. § 4.85. 

Under the criteria that became effective June 10, 1999, when 
the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

In the veteran's case, audiometric testing conducted at a 
June 1996 VA examination showed pure tone thresholds of 15, 
20, 70, and 65 decibels in the right ear; and pure tone 
thresholds of 10, 10, 70, and 70 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 43 decibels for the right ear, and 40 decibels for the 
left ear.  Speech recognition ability was 94 percent in the 
right ear and 96 percent in the left ear.  

Thereafter, audiometric testing conducted at an April 1999 VA 
examination showed pure tone thresholds of 15, 30, 65, and 60 
decibels in the right ear; and pure tone thresholds of 15, 
10, 60, and 65 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 43 decibels 
for the right ear and 38 decibels for the left ear.  Speech 
recognition ability was 100 percent in each ear.  

Next, audiometric testing conducted at a March 2002 VA 
examination showed pure tone thresholds of 25, 40, 70, and 65 
decibels in the right ear; and pure tone thresholds of 10, 
10, 60, and 65 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 50 decibels 
for the right ear and 36 decibels for the left ear.  Speech 
recognition ability was 100 percent in each ear.  

Thereafter, audiometric testing conducted at a June 2003 VA 
examination showed pure tone thresholds of 20, 40, 70, and 65 
decibels in the right ear; and pure tone thresholds of 20, 
10, 65, and 65 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 48 decibels 
for the right ear and 40 decibels for the left ear.  Speech 
recognition ability was 100 percent in each ear.  

Lastly, audiometric testing conducted at a February 2005 VA 
examination showed pure tone thresholds of 25, 40, 70, and 65 
decibels in the right ear; and pure tone thresholds of 20, 
15, 70, and 70 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 50 decibels 
for the right ear and 44 decibels for the left ear.  Speech 
recognition ability was 94 percent in each ear.  

With application of the above test results to old and new 
38 C.F.R. § 4.85, Table VI, Table VII, the veteran's right 
and left ear hearing losses, at their very worst, are each 
assigned a numeric designation of I.  These test scores 
result in the appellant's bilateral hearing loss being rated 
as noncompensably disabling under old and new Diagnostic 
Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a compensable 
evaluation is not warranted under Table VII.  Id.  

As apparent from the results set out above, the veteran did 
not have thresholds of 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hz).  Consequently, new 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, new 38 C.F.R. § 4.86(b) is not for 
application.  Moreover, no examiner has indicated that use of 
speech discrimination scores is inappropriate because of 
language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating is also not warranted under these new 
rating criteria.  

Knee Instability

As indicated above, an April 2005 rating decision granted a 
10 percent disability rating for left knee instability, due 
to a meniscal injury, effective from June 10, 2002, and a 20 
percent disability rating effective from February 24, 2005, 
both under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Similarly, the April 2005 rating decision granted a separate 
10 percent disability rating for right knee instability due 
to shell fragment wounds under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, effective from June 10, 2003.

Under Diagnostic Code 5257, a 10 percent rating is in order 
if the knee is manifested by slight recurrent subluxation or 
lateral instability, a 20 percent rating is in order if the 
knee is manifested by moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a.

As to whether the veteran's left knee is entitled to a rating 
in excess of 10 percent because of instability or subluxation 
from June 10, 2002, or whether the right knee is entitled to 
a rating in excess of 10 percent because of instability or 
subluxation from June 10, 2002, the March 2002 VA examiner 
noted that McMurray's tests were negative.  It was further 
opined that that knees were stable to varus and valgus 
testing.  Moreover, while a February 24, 2004 VA treatment 
record recorded the veteran's complaints of right knee pain, 
with objective evidence of knee warmth and painful motion, it 
was also opined that the right knee did not have any laxity 
and the left knee was normal.  

As to the right knee, a February 2005 VA examiner 
specifically characterized the knee's instability as 
"mild."  Finally, a review of the relevant VA and private 
treatment records fails to disclose any evidence that 
suggests more than slight subluxation or instability in the 
left or right knee during this time.  

Therefore, because the veteran did not experience more than 
"slight" subluxation or instability in the left or right 
knee, a higher evaluation for either knee is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This is true 
throughout the appellate period.  Fenderson. 

As to whether the veteran's left knee is entitled to a rating 
in excess of 20 percent because of instability or subluxation 
from February 24, 2005, the February 2005 VA examiner opined 
that he had a "moderate" lateral and collateral ligament 
instability, no medial collateral ligament instability, and 
only "slight" cruciate ligament instability.  A review of 
the relevant VA treatment records fails to disclose any 
evidence that suggests more than moderate subluxation or 
instability in the left knee during this time.  

Therefore, because the veteran did not experience more than 
"moderate" subluxation or instability in the left knee, a 
higher evaluation for the knee is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This is true 
throughout the appellate period.  Fenderson.

The claims are denied.

In reaching the above conclusions, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims 
must be denied.

Conclusion

In reaching the above conclusion, the Board has considered 
the veteran's and his representative's arguments as set forth 
in written statements to the RO, those expressed to VA 
examiners, and those reported at personal hearings.  While a 
lay witness can provide evidence as to the visible symptoms 
or manifestations of a disease or disability, beliefs as to 
the origins or a current disability, or the severity of a 
service-connected disability, is not competent evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which neither the appellant 
or his representative have been shown to possess, may provide 
evidence regarding medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  Consequently, the Board assigns 
greater weight to the medical evidence of record, as outlined 
above, than the veteran's or his representative's lay 
assertions.  


ORDER

The claim of entitlement to service connection for a right 
eye disability is reopened.

Service connection for carpal tunnel syndrome is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Higher evaluations for left knee instability due to a 
meniscal injury are not warranted at any time since June 10, 
2002.

An increased rating for right knee instability due to shell 
fragment wounds is denied.



REMAND

As to entitlement to service connection for a right eye 
disability, the Board finds that a remand is required to 
obtain medical opinion evidence addressing whether an "eye 
strain" diagnosed by VA in September 2005 is a disability 
for VA compensation purposes.  38 U.S.C.A. § 5103A(d) (West 
2002).  

As to entitlement to service connection for gout, the post 
service record shows the veteran's complaints and/or 
treatment for problems with lower extremity pain and swelling 
starting in 2002.  These symptoms were ultimately diagnosed 
as gout starting in 2002.  The veteran asserts that medical 
literature supports his claim that gout can be triggered 
and/or aggravated by stress such as the stress caused by his 
service connected PTSD.  Therefore, a remand is required to 
ascertain the relationship, if any, between any current gout 
and the appellant's service connected PTSD.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §§ 3.303, 3.310.

As to what evaluation is warranted from October 6, 1995, for 
left knee limitation of motion due to a meniscal injury, and 
the correct rating warranted for right knee limitation of 
motion due to shell fragment wounds, remand is required 
because while the claimant was afforded multiple VA 
examinations, none provided an adequately complete opinion 
addressing how weakened movement, excess fatigability with 
use, incoordination, painful motion, and/or pain with use 
results, if at all, in additional limitation of motion of 
either knee.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 U.S.C.A. § 5103A(d).  In this regard, while the February 
2005 VA examiner noted that the range of motion of the knees 
was 0 to 120 degrees, reported that the veteran had pain at 
120 degrees, and opined that knee motion was not further 
limited by pain after repeated motion, the examiner did not 
address the nature and extent of any objectively pain free 
range of motion.  When readjudicating these claims, the RO 
should also be mindful of VAOPGCPREC 09-04 (September 17, 
2004); 69 Fed. Reg. 59990 (2004).

As to a compensable rating for left leg shell fragment wound 
scars under 38 C.F.R. § 4.118, the Board finds that a remand 
is required to provide the veteran with notice of the old and 
new regulations governing scars as well as to provide him 
with a VA examination that takes into account this criteria.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.326, 19.31 (2005). 

Therefore, these issues are REMANDED for the following:

1.  As to entitlement to service 
connection for a right eye disability, 
the RO should make arrangements with the 
Puget Sound VA medical facility for the 
veteran's claims folders to be reviewed 
by the physicians that conducted the 
September 2005 eye examination.  
Thereafter, the physicians must address 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that the 
veteran has a right eye "disease" that 
was caused or aggravated by his service 
connected left eye disability?   If the 
examiners believe that "eye strain" is 
a "disease" for VA compensation 
purposes, they should support this 
opinion with relevant medical literature.  
If it is not possible to distinguish 
between additional disability caused by a 
right eye strain and any refractive 
error, the physicians should so state.

Note:  In providing answers to the above 
questions, the physicians should take 
into account the fact that "[d]isease' 
has been broadly defined as any deviation 
from or interruption of the normal 
structure or function of any part, organ, 
or system of the body that is manifested 
by a characteristic set of symptoms and 
signs and whose etiology, pathology, and 
prognosis may be known or unknown.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
385 (26th Ed.1974).  In case law, the 
word has been variously defined as (for 
example) a morbid condition of the body 
or of some organ or part; an illness; a 
sickness. 12A WORDS AND PHRASES Disease, 
at 388 et. seq. (1954)."  See VAOPGCPREC 
82-90; 56 Fed.Reg. 45711 (1990). 

2.  As to entitlement to service 
connection for gout, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an examination.  The claims 
folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the physician must 
address whether it is at least as likely 
as not that gout was caused or is 
aggravated by his service connected PTSD?  

3.  As to entitlement to increased 
ratings for left and knee limitation of 
motion, the RO should make arrangements 
with an appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination.  The claims 
folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating knee 
disabilities the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any left and right knee 
disability.  

In addition to the information required 
by the AMIE worksheet, the examiner must 
in accordance with DeLuca, the 
examination report must include complete 
range of motion studies of each knee and 
discuss the presence or absence of any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated, and an explanation provided why 
such an opinion cannot be provided.  

4.  As to a compensable rating for left 
leg shell fragment wound scars, the RO 
should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a dermatological 
examination.  The claims folders are to 
be provided to the physician for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the 
current AMIE worksheet for rating scars 
the examiner is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
any left leg shell fragment wound scars.

5.  The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

7.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  As to 
entitlement to an increased rating for a 
left and right knee limitation of motion, 
the RO must consider VAOPGCPREC 09-04 
when rating the severity of the veteran's 
service connected knee disabilities.  As 
to a compensable rating for left leg 
shell fragment wound scars, the RO must 
consider the old and new criteria for 
rating scars.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, both old and new, considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response. 



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


